ORDER OF ADJUDICATION OF CONTEMPT This matter came on for hearing on July 21,1981, pursuant to the Court’s Notice and Order of May 21, 1981, to consider whether Stanley J. Trohimovich should be held to be in contempt of Court for failure to comply with various orders of this Court. For cause appearing in the transcript of the proceedings of July 21,1981, it is Ordered, Adjudged, and Decreed that Stanley J. Trohimovich is guilty of criminal contempt of Court and his punishment is imprisonment for 30 days and he is hereby committed to the custody of the United States Marshal for a period of 30 days. It is further Dated: Seattle, Washington July 21, 1981 Served July 22. 1981 ORDERED that Stanley J. Trohimovich’s application for stay of execution pending appeal is granted provided that on or before 4:00 P.M. on Friday July 31,1981, he has filed a Notice of appeal and has posted with the Clerk of the United States District Court for Western District of Washington at Seattle an acceptable bail bond in cash or under his signature with corporate surety in the amount of $1,000.00. If Stanley J. Trohimovich has not filed a Notice of appeal and posted bond within the time prescribed, he should present himself to the U.S. Marshal at the U.S. Court House in Seattle at the time aforesaid to begin his confinement. (signed) W. M. Drennf.n Judge